Citation Nr: 1505749	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO. 09-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an extraschedular rating for a left shoulder disability, currently evaluated as 30 percent disabling.

2. Entitlement to an extraschedular rating for a right shoulder disability, currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO denied an increased rating in excess of 20 percent for left and right bilateral shoulder disabilities.

The Board granted an increased rating of 30 percent for the Veteran's left and right shoulder disabilities in a June 2004 decision and remanded the claims for further notice and development for ratings in excess of 30 percent. Subsequent to additional development, a December 2013 Board decision denied the Veteran's claim for increased ratings in excess of 30 percent for both shoulder disabilities. A September 2014 order of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2014 Partial Joint Motion for Partial Remand (JMR), vacating and remanding that portion of the December 2013 Board decision that denied extraschedular ratings for left and right shoulder disabilities. As such, the issues of entitlement to extraschedular ratings for service-connected left and right shoulder disabilities are the sole issues before the Board.

As part of its December 2013 decision, the Board also remanded the issues of entitlement to an earlier effective date for the grant of special monthly compensation and entitlement to service connection for a stomach disorder. In a June 2014 rating decision, the RO granted an earlier effective date for the award of special monthly compensation and granted service connection for a stomach disorder. As this constitutes an award of the benefits sought on appeal, these issues are no longer before the Board.

In its December 2013 decision, the Board also denied service connection for a low back disability. As part of its September 2014 order implementing the Partial Joint Motion for Remand, the Court noted that the Veteran agreed with the Board's denial of entitlement to service connection for a low back disability, and therefore that the Veteran had waived any appeal from that decision. Therefore, the December 2013 Board decision as to that issue is final, and the issue is no longer on appeal.

The Board has reviewed the Veteran's electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the period on appeal, the signs and symptoms accompanying the Veteran's left shoulder disability, including limitation of motion, arthritis, pain on motion, weakness, giving way, achiness, atrophy, fatigability, laxity, guarding, mechanical symptoms such as catching or clicking, difficulty with lifting and overhead actions, stiffness and tenderness, are fully contemplated by the rating criteria.

2. Throughout the period on appeal, the signs and symptoms accompanying the Veteran's right shoulder disability, including limitation of motion, arthritis, pain on motion, weakness, giving way, achiness, atrophy, fatigability, laxity, guarding, mechanical symptoms such as catching or clicking, difficulty with lifting and overhead actions, stiffness and tenderness, are fully contemplated by the rating criteria.

3. The evidence does not show that the Veteran's service-connected shoulder disabilities combine or interact with his other service-connected disabilities in such a way as to result in further disability not considered by the rating schedule.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent on an extraschedular basis for a service-connected left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b).

2.  The criteria for an increased rating in excess of 30 percent on an extraschedular basis for a service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the both issues based on all the evidence in the April 2012 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. All identified or submitted private treatment records have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in January 2009 and May 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for left and right shoulder disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Extraschedular Ratings

In this case, the Veteran has appealed an adverse decision by the RO, which denied an extraschedular rating for the Veteran's left and right shoulder disabilities in a May 2013 supplemental statement of the case. This determination was based upon a January 2013 determination by the Director of Compensation Service that the Veteran's disability picture did not render the rating schedule inadequate, and therefore an extraschedular rating for either disability was not warranted. 

In adjudicating this appeal, the Board must first determine the extent of its authority to review determinations made by the Director of Compensation concerning extraschedular ratings. Once established, the Board will review the denial of extraschedular ratings for the Veteran's left and right shoulder disabilities to the extent it is authorized to do so.

Jurisdiction of the Board

With respect to determinations as to whether extraschedular ratings for disabilities should be awarded, the applicable regulation clearly states that the power to award extraschedular ratings is vested in the Under Secretary for Benefits or the Director of Compensation Service. 38 C.F.R. § 3.321(b). The ultimate authority of the Director to award extraschedular ratings has been recognized by the courts as well. See Thun v. Shinseki, 572 F.3d 1366, 1370 (2009) (stating that the wording of the regulation "reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations"); Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009) (indicating "[i]t is the Director of C & P who is authorized to approve an extraschedular rating"). Further, the Court has specifically noted that the Board, as well as the RO, only have the power to refer qualifying claims for extraschedular ratings, and that the Board does not have the authority to grant extraschedular awards in the first instance. Anderson v. Shinseki, 22 Vet. App. 423 (2009) (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). Thus, the determination of whether to award an extraschedular rating for a disability has clearly been delegated to another agency official, here the Under Secretary for Benefits or the Director of Compensation Service.

However, the issue in this case is the extent of the Board's authority to review adverse determinations by the Under Secretary or Director that have already been made, incorporated by the RO, and then appealed to the Board. The extent of this authority has not been fully elucidated in current case law. However, it is clear, based on current case law, that the Board, in cases where the Under Secretary or Director has determined that an extraschedular rating is not warranted, has some authority to review such a determination. See Anderson, 22 Vet. App. at 427-28. This fact was further highlighted in the September 2014 Partial Joint Motion for Remand, which indicated that the Board improperly determined that it did not have the authority to review the Director's January 2013 determination. See September 2014 Partial Joint Motion for Remand at 1-2.

In determining the extent of the Board's review authority, it would be in conflict with the regulatory intent of 38 C.F.R. § 3.321(b) to allow the Board to completely supplant the Director's determination with its own. Allowing the Board to do so would render superfluous the requirement that all cases meeting the requisite threshold criteria must be first referred to the Director or Under Secretary for a determination. If the Board can later disregard the Director or Under Secretary's determinations and substitute their own, thus rendering the Board capable of making such determinations on its own, there is no reason that the Board should be prohibited from making those determinations in the first instance. However, as stated above, the Court has recognized that the Board has the authority to review such adverse determinations, although the extent of this ability to review was not made clear. Anderson, 22 Vet. App. at 427-28.  The analysis below serves to examine the Director's Determination as well as the case as a whole.

Factual Review of the Director's Determination

The Director's January 2013 opinion first notes that the Veteran is in receipt of temporary 100 percent ratings from October 1997 to December 1997, February 2000 to March 2000, and May 2002 to July 2002 for the right shoulder, and from March 1998 to June 1998, March 1999 to August 1999 and December 1999 to February 2010 for the left shoulder. 

The Director then noted the results of the Veteran's May 2012 shoulder examination. The examiner found the Veteran to experience reduced range of motion, excess fatigability, and pain on movement bilaterally. Arthritis was found to be present bilaterally, with muscle atrophy present in the left shoulder. The Director noted the examiner found the Veteran to be unemployable due to his shoulder conditions, as they adversely affected his ability to perform physical and sedentary employment. See January 2013 Director's Extraschedular Rating Opinion at 1.

Based on this evidence, the Director determined that, when comparing the severity and symptomatology of the Veteran's bilateral shoulder disability with the listed rating criteria for disabilities of the shoulder, the Veteran's symptoms and their severity were adequately described, rendering the Veteran's disability picture insufficient to warrant an extraschedular rating. See id. at 2. As there was no evidence that the rating criteria were rendered inadequate, the Director denied entitlement to an extraschedular rating in excess of 30 percent for left and right shoulder disabilities.

Upon review of the Director's determination, the Board finds that it is based upon accurate facts that clearly represent the symptomatology and severity of the Veteran's bilateral shoulder disability. The May 2012 examiner's report clearly noted range of motion loss, as well as other factors affecting the overall functionality of both shoulders, including pain, weakness, fatigue, muscle atrophy and other symptoms. However, Director determined that, even in light of these factors, the schedular criteria adequately described the Veteran's overall disability picture, and that therefore an extraschedular rating for either shoulder was not warranted. 

In accordance with the jurisdictional determinations made above, the Board finds that, as the Director's determination is based on accurate and representative facts, the Board must defer to the January 2013 determination. As such, an extraschedular rating in excess of 30 percent for the Veteran's left and right shoulder disabilities is denied.

Fact-Based Independent Denial of Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is therefore adequate." Id.

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 30 percent on an extraschedular basis for left and right shoulder disabilities is not warranted in this case. As the symptomatology for both shoulders is almost identical, the Board will address both shoulders together.

The Veteran has repeatedly complained of bilateral shoulder pain, as well as weakness, laxity, stiffness, achiness and tenderness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, the Veteran has reported functional impairment, specifically that he has difficulty with overhead actions and lifting items, which he is also competent to report. Id.

Turning to the medical evidence, VA examinations were provided in January 2009 and May 2012. The January 2009 examination noted right shoulder giving way, pain, stiffness, and weakness. The examiner found the Veteran to have left and right shoulder flexion and abduction to 180 degrees, internal rotation to 80 degrees and external rotation to 90 degrees, with no further limitations after repetitive resting. The examiner noted no objective evidence of pain on motion on either side. The examiner found that the Veteran could dress and undress without difficulty, range of motion was slow and controlled, and that no muscle atrophy was present.

The May 2012 VA examiner found limited flexion and abduction bilaterally, but was unable to conduct repetitive testing due to pain. The examiner found the Veteran to have excess fatigability and pain on movement bilaterally, with muscle atrophy noted on the left side. Tenderness, guarding, and mechanical symptoms were also noted to be present bilaterally. 

VA and private treatment records throughout the period on appeal reflect the Veteran's aforementioned complaints of pain on movement, limited range of motion, weakness, laxity, stiffness, achiness, tenderness and some functional impairment, specifically with respect to lifting and performing overhead activities. Arthritis has been noted to be present bilaterally. 

The Veteran's claim was referred to the Director of Compensation Services as part of the June 2004 Board decision. In addition to the above evidence, the opinion noted that the Veteran is also in receipt of several temporary total ratings based on convalescence for bilateral shoulder surgeries. In light of the facts of the case, the Secretary determined that the Veteran's disability picture did not render the rating schedule criteria inadequate with respect to either shoulder condition, and therefore an increased evaluation in excess of 30 percent on an extra schedular basis was not warranted.

In reviewing the Director's determination and the evidence of record, the Veteran's service-connected left and right shoulder disabilities are manifested by, based on the lay and medical evidence of record, limitation of motion of the arm, pain on motion, weakness, giving way, fatigability, achiness, stiffness, atrophy, weakness, laxity, and tenderness. These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While the Veteran has complained of complained of difficulty performing overhead actions, an inability to lift things and other functional limitations, none of which are specifically mentioned in the rating criteria governing disabilities of the shoulder, the Board finds that the Veteran's difficulties with performing these activities are inherently contemplated by the rating criteria. The Veteran's difficulty with tasks generally, and overhead tasks and lifting specifically, has repeatedly been attributed to the pain, limited range of motion, and weakness the Veteran experiences. Limitation of motion is directly contemplated by the rating criteria, and therefore any impairment attributable to limitation of motion, such as an inability to do overhead tasks or lift objects, is also inherently contemplated by the assigned rating for limitation of motion. 

Further, functional impairment as a result of other factors, in this case pain, weakness, tenderness, fatigability and others, was specifically considered in determining the appropriate schedular rating based on limitation of motion for the Veteran's left and right shoulder disabilities. The December 2013 Board decision extensively detailed the full medical history of the Veteran's bilateral shoulder disabilities, beginning with September 1996 treatment records. See December 2013 Board Decision at 17-30. These records reflect complaints of all of the symptomatology stated above, and therefore the Board clearly considered these symptoms in its decision. The Board then discussed the effect of these symptoms and determined that the Veteran's functional impairment was fully contemplated by the schedular 30 percent rating; a determination with which the Veteran has not expressed disagreement. See December 2013 Board Decision at 31-32 (citing DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45). While the December 2013 Board decision, in its discussion of functional impairment, only specifically mentioned weakness and pain, in light of the extensive medical history outlined at the outset of the decision, the Board clearly considered all of the Veteran's symptomatology in its determination that the Veteran's additional functional loss was contemplated by his schedular 30 percent ratings. Id. 

In short, there is nothing exceptional or unusual about the Veteran's left or right shoulder disabilities as the rating criteria describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an increased rating in excess of 30 percent on an extraschedular basis for left and right shoulder disabilities is not warranted in this case as the Veteran's current symptomatology is fully contemplated by the rating criteria for limitation of motion of the arm.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a psychiatric disorder, gastroesophageal reflux disease, left and right shoulder scars, a left inguinal hernia, epididymitis, and testicular atrophy. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left or right shoulder disabilities combine or interact with his other service-connected disabilities in such a way as to result in further disability, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an increased rating in excess of 30 percent on an extraschedular basis for a left shoulder disability is denied.

Entitlement to an increased rating in excess of 30 percent on an extraschedular basis for a right shoulder disability is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


